Upon Motion this day made unto this Court by Mr. Greeme being of Council, for the Complainant Townsend, Alleadging, That the said Complainant haveing absolutely refused to pay and Discharge the Fees justly due to him in the Prosecution of this Suite, It is by this Court Ordered, That the said Complainant Townsend Do pay to the said Mr. Greeme All such Fees as *358have been already or shall be Taxed and Allowed by the Master o£ this Court for the Prosecution of this Suite.
Hen Hargrave Deputy Register in Cane.